IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


DAVID N. HOMMRICH,                         :   No. 35 MAP 2020
                                           :
                     Appellee              :   Appeal from the Order of the
                                           :   Commonwealth Court at No. 674
                                           :   MD 2016 dated May 12, 2020.
               v.                          :
                                           :
                                           :
COMMONWEALTH OF PENNSYLVANIA,              :
PENNSYLVANIA PUBLIC UTILITIES              :
COMMISSION,                                :
                                           :
                     Appellant             :

DAVID N. HOMMRICH,                         :   No. 36 MAP 2020
                                           :
                     Cross Appellant       :   Appeal from the Order of the
                                           :   Commonwealth Court at No. 674
                                           :   MD 2016 dated May 12, 2020.
               v.                          :
                                           :
                                           :
COMMONWEALTH OF PENNSYLVANIA,              :
PENNSYLVANIA PUBLIC UTILITIES              :
COMMISSION,                                :
                                           :
                     Appellee              :


                                       ORDER


PER CURIAM                                        DECIDED: February 17, 2021
     AND NOW, this 17th day of February, 2021, the order of the Commonwealth Court

is AFFIRMED.